Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 7-12, 14, 17-20 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Harrison (2008/0172963).
Harrison (figure 3) shows a system, comprising: a first baseboard element comprising: a first nose portion comprising: a first nose top section(where 342-2 is) and a first nose bottom section (312), wherein the first nose top section is located opposite the first nose bottom section; and a first nose front section (corresponding part in figure 4 as 426-2) extending between the first nose top section and the first nose bottom section; a first riser portion coupled to the first nose portion, the first riser portion comprising: a first riser section (310) extending approximately perpendicular to the first nose bottom section; and a first riser bend (315 and corresponding parts connected thereto) extending between the first nose top potion and the first riser section; a first wall groove portion (designated at 115) comprising: a first groove front section extending approximately parallel to the first riser section; a first groove back section extending approximately parallel to the first groove front section; and a first groove bend (the 

	Per claim 4, Harrison further shows the spline further comprises: a first spline plate extending from the first lateral side of the spline riser portion; and a second spline plate extending from the second lateral side of the spline riser portion; the first spline plate is configured to be located within the first spline receiver groove; and the second spline plate is configured to be located within the second spline receiver groove.
	Per claim 7, Harrison figure 10 further shows a wall corner element coupled to the spline and a crown spline of a crown element system.
	Per claims 8-9, Harrison figure 10 further shows the spline further comprises: a spline corner bend extending from a first lateral side of the spline to a second lateral side of the spline, wherein the spline corner bend comprises at least one of: a convex corner bend; or a concave corner bend.
	Per claim 10, Harrison further shows the first riser section extends approximately parallel to the first nose front section; and the second riser section extends approximately parallel to the second nose front section.
	Per claim 11, Harrison figures 3, 7, 10, shows a system comprising: a first crown element comprising: a first nose portion comprising: a first nose top section (where 342-2 is) and a first nose bottom section (312), wherein the first nose top section is located opposite the first nose bottom section; and a first nose front section (426-2 in figure 4 correspondingly) extending between the first nose top section and the first nose bottom 
	Per claim 12, Harrison (figure 7) further shows the first spline coupling portion comprises: a first spline receiver groove configured to accept a first portion of the spline; and the second spline coupling portion comprises: a second spline receiver groove configured to accept a second portion of the spline.
	Per claim 14, Harrison furether shows the spline further comprises: a first spline plate extending from the first lateral side of the spline riser portion; and a second spline plate extending from a second lateral side of the spline riser portion; the first spline plate is configured to be located within the first spline receiver groove; and the second spline plate is configured to be located within the second spline receiver groove.
	Per claims 17-19, Harrison figure 10, further shows the system further comprises: a wall corner element coupled to the spline and a baseboard spline of a baseboard element system, wherein the spline further comprises: a spline corner bend extending from a first lateral side of the spline to a second lateral side of the spline, wherein the spline corner bend comprises at least one of: a convex corner bend; or a concave corner bend.
. 

Allowable Subject Matter
Claims 3, 5-6, 13, 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Prior art does not provide sufficient motviiation to modify Harrison to show the spline nose portion, and the spline of claims 3, 13 in combination with other claimed limitations.
Prior art does not provide sufficient motviiation to modify Harrison to show the spline nubs and spline wing of claims 5, 6, 15-16 in combination with other claimed limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different baseboard systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        


Phi Dieu Tran A

2/26/2022